El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Se lia presentado en este caso una larga moción de re-consideración. Estamos enteramente conformes con la mayor parte de lo que en ella se dice en cnanto al significado de la ley envuelta y a las funciones independientes e interde-pendientes de la Comisión Industrial, de la Oficina del Su-perintendente de Seguros y del Negociado de Compensa-ciones a Obreros del Departamento de Hacienda, pero no po-demos estarlo en que corresponde al Superintendente decidir por sí lo que corresponde decidir a la propia Comisión Industrial reconsiderando su decisión o a los tribunales de justi-cia revisando la decisión de la Comisión.
Puede que tenga razón el Superintendente en cuanto a que el caso concreto de que se trata no era 'uno propio para con-cederse como se concedió por la Comisión la indemnización solicitada, pero lo cierto es que la Comisión actuó, juzgó las pruebas y decidió. La ley establece los recursos apropiados para corregir el error en que pueda incurrir la Comisión. Y la ley debió ser obedecida y seguida por el Superintendente.
Claro es que una sentencia dictada sin jurisdicción es una mera nulidad, pero aquí la Comisión tenía jurisdicción para actuar. Si juzgando mal las pruebas o interpretando in-debidamente la ley, consideró como propio un caso impropio de indemnización, es cuestión que debe dilucidarse y resolver-se en la forma indicada.
Dándonos cuenta de la peculiaridad del caso y tratándose de leyes e instituciones nuevas, fué que dictamos la resolu-*374ción en la forma en que aparece, esto es, permitiendo una más amplia investigación, si el Tesorero se niega a cumplir el auto condicional que se expida, todo ello, desde luego, dentro de las normas generales establecidas, esto es, que las facultades del Superintendente, de acuerdo con la ley, no alcanzan a revisar para dejar sin efecto por sí mismo las resoluciones de la Co-misión Industrial en el caso de que a su juicio no fueren dic-tadas de acuerdo con 'los liecbos y la ley.